Citation Nr: 1201993	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  10-01 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for chondromalacia of the left knee.

2.  Entitlement to service connection for chondromalacia of the bilateral knees.

3.  Entitlement to a rating in excess of 40 percent for lumbosacral strain with early disc herniation and left lower extremity atrophy.  
 

REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to March 1982.  

This appeal to the Board of Veterans' Appeals (Board) arises from a September 2008 rating decision of the Jackson, Mississippi Regional Office (RO) of the Department of Veterans' Affairs (VA).

In September 2011, a Board hearing was held at the RO before the undersigned Veteran's Law Judge; a transcript of the hearing is of record.  

The issue of entitlement to a rating in excess of 40 percent for lumbosacral strain with early disc herniation and left lower extremity atrophy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 1984 rating decision denied service connection for left knee disability, finding that a knee injury was not shown in service and that the Veteran did not have a current, chronic left knee disability.  The Veteran was notified and did not appeal the decision and it became final.

2.  Evidence received since the March 1984 rating decision includes medical evidence tending to indicate that the Veteran has current chondromalacia patella of the left knee and the Veteran's testimony that he injured his knees in service and continued to have problems with them thereafter.  Coupled with the evidence already of record, and assuming the Veteran's testimony is credible, the evidence relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim, as it tends to indicate that the Veteran has a current left knee disability that may be related to service.  

3.  It is not shown that the Veteran's current bilateral chondromalacia patella became manifest in service or is otherwise related to service.  


CONCLUSIONS OF LAW

1.  As evidence received since the March 1984 final denial of service connection for left knee disability is new and material, the criteria for reopening the claim are met. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The criteria for entitlement to service connection for chondromalacia of the right and left knees are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Given the favorable outcome of the Veteran's claim to reopen detailed below, an assessment of VA's duties under the VCAA is not necessary.  

Regarding the claims for service connection on the merits and the claim for increase on the merits, the Board finds that VA has satisfied its duty to notify.  By way of VCAA notice letters sent to the Veteran in July 2008 and February 2009, the RO generally informed the Veteran of the evidence necessary to substantiate his claim and his and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating his disability, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  Although some of the notice was not provided until after the Veteran's claims were initially adjudicated, the claims were subsequently re-adjudicated by the January 2010 statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.   Pertinent medical evidence associated with the claims file consists of the service treatment records, VA medical records, private medical records and Social Security Administration (SSA) records.  Also of record and considered in connection with the appeal is the transcript of the September 2011 Board hearing, along with various written statements provided by the Veteran and by his representative on his behalf. 

The Board has also considered whether a VA medical examination is necessary for proper adjudication of the veteran's claims.  An examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In the instant case, the Board finds that the evidence does not meet even the low threshold of suggesting that the Veteran's current knee problems are associated with service.  As will be explained in more detail below, the Veteran's assertion of continuity of knee symptomatology since service is not credible and there is no medical evidence of record suggesting a nexus between service and current knee problems.  Consequently, an examination is not necessary.  Id.

The Board also notes that the Veteran has alleged that some of his service treatment records, including a record of hospital treatment he received in Europe are not associated with the claims file.  However, the record shows that the RO specifically attempted to obtain records of this reported treatment in January 1984 but was informed by the National Personnel Records Center (NPRC) that no such records were available.   There is no indication that these records would be obtainable from any other source or that there are any other service treatment records available.   Consequently, the Board finds that VA has satisfied its duty to assist, and that no further RO action, prior to appellate consideration of the claim, is required.  

II.  Factual Background

The Veteran's service treatment records show that he was seen by medical personnel in October 1980 for complaints of low back pain.  At the time, he also reported pain in the back of the knee and indicated that he had pain shooting to his leg.  It was noted that the Veteran had been recently released from a British Hospital where it was noted that he had some reduction in the deep tendon reflexes in the left knee but otherwise was functioning within normal limits.  On his February 1982 report of medical history, the Veteran appeared to report that he had had prior trouble with a "trick or locked knee."  On February 1982 separation examination, the Veteran's lower extremities were found to be normal and no knee pathology was noted.  

A March 1983 private hospital report shows that the Veteran was given nerve block injections to the percutaneous postarticular nerve at L4 through S1 on the left and a Depo Medrol injection to the sacroiliac joint.  A separate March 1983 private progress note shows that the Veteran had had a three month history of increasing bilateral leg pains.  The Veteran described an accident two years prior while in the Army when a load of tires fell off a bridge and hit his back while he was in the water.  He claimed that three days later he had numbness in his left leg and was hospitalized for several days.  The diagnostic impressions were back and bilateral lower extremity pain of undetermined etiology and rule out intraspinal lesion.  

A March 1984 rating decision denied service connection for left knee disability, finding that a knee injury was not shown in service and that the Veteran did not have a current, chronic left knee disability.  The Veteran was notified and did not appeal the decision and it became final.

On February 1994 VA examination, the Veteran reported that in 1979 in Germany, he was handling a tire with a sharp axle tree when it fell on him and paralyzed him in the left leg.  As a result, he was treated in Britain for a week.  He indicated that the back and leg continued to bother him until after his discharge when he received a nerve block, which didn't help him.  The Veteran referred to current discomfort above the left buttock.  He also felt pain that worked down into his left calf.  Physical examination showed that the Veteran's knee was half an inch smaller on the left, which the examiner related to a mild chronic edema of the right knee with symptoms of possible internal derangement.  The diagnostic assessment was probable lumbar disc protrusion.  

An April 1998 VA X-ray of the left knee produced a diagnostic impression of no significant bony or soft tissue abnormality noted.  Joint spaces were well maintained.  

A March 2000 VA general history and physical examination included a finding that the Veteran had full range of motion in all extremities.  

An April 2001 VA spine examination included a brief examination of the left knee.  The examination showed mild laxity during drawer testing.  However, Lachman's testing was negative.  A medial and lateral stress test indicated severe pain on the lateral aspect of the left knee and moderate pain on the medial aspect of the knee.  Range of motion was within normal limits and Apley's test was negative.  McMurray's test showed some discomfort on the medial and lateral aspect of the left knee.  No vascular skin changes were noted and the examiner did not render a diagnosis in relation to the noted knee pathology.  

On September 2003 VA general medical examination, it was noted that the Veteran reported that he had developed spontaneous pain and swelling in the knees.  However, he denied that he had ever had any prior injury to the knees.  He indicated that his knee pain was essentially constant and that his knees tended to give way frequently.  He had no locking of the knees but stated that his standing and walking were currently limited due to knee pain.  He had not worn braces but indicated that they were being made for him.  Physical examination showed that both knee joints appeared normal in size and shape.  The Veteran had full range of motion of the knees both actively and passively but did complain of bilateral knee pain with flexion past 90 degrees.  He had no tenderness to pressure over the patella and no joint tenderness but he did have minimal subpatellar crepitus on the left and mild subpatellar crepitus on the right.  He had no evidence of any instability of the knees.  He could stand and bare his full weight on the legs and he could heel and toe walk.  He could squat but he did complain of knee pain with the squatting.  The pertinent diagnostic assessment was chondromalacia of the knees, intermittently symptomatic.  It was noted that the Veteran had functional loss secondary to pain, which was mild to moderate in degree.  

A September 2003 VA nurse's triage note indicates that the Veteran presented with low back and knee pain.  He walked with a slow and steady gait.  He indicated that he had had pain for 15 years.  

An October 2003 VA pain management clinic note indicates that the Veteran reported that since the injury in service, he had experienced pain in the low back and left leg.  Additionally, for the past two years he had had pain in his right leg as well.  He also had pain in his hips and in his knees and stated that his knees tended to give way periodically.  Examination of the knees revealed no laxity of any of the ligaments and no swelling.  The Veteran did report pain in the knees on straight leg raising.  

A June 2004 VA prosthetics note indicates that the Veteran stated that the orthoses he had received were not stabilizing his knees.  Instead, he indicated that he was falling more.  Subsequent progress notes show that the Veteran was issued bilateral lower extremity braces.  

A July 2006 SSA decision shows that the Veteran was found to be under a disability as of January 1, 2004.  His severe impairments included history of cocaine and alcohol abuse, emphysema, radiculopathy and schizophrenia.  

A March 2007 quote from a private prosthetics company indicates that the Veteran was in need of bilateral custom leg braces due to his week knees that often would buckle, his weak plantar flexors, weak dorsiflexors and weak quadriceps.  


During an August 2008 VA low back examination, the Veteran reported that he last worked around 2003 or 2004 as a janitor and also at a chicken processing plant.  He indicated that he was terminated secondary to falling due to his knees giving out.  

In his October 2008 notice of disagreement, the Veteran reported that when he was in the Army, he had problems with his legs and knees.  He indicated that he was told at the time that as he got older he would have knee problems.  The Veteran also reported that all of his service treatment records were lost in transit when he came to Fort Hood in 1985.  He noted that he had had a nerve block done on his legs by a private physician soon after service.  He asserted that he knew that his bilateral knee problems resulted from his accident with the truck tire in service.  He noted that as a result of the injury he was actually paralyzed from the waist down for two days before he got the feeling back in his legs.  Additionally, running in service made his knees swell.  Further, the Veteran asserted that it was not his fault that his medical record was lost in transit from Germany to Fort Hood. 

During the September 2011 Board hearing the Veteran again reported the truck tire accident during service.  He indicated that an 800 pound tire landed right on top of him.  He was taken to a field hospital in Greece and didn't have any feeling in his legs.  He indicated that he stayed there for three days during which time he regained feeling in the legs, which included re-experiencing pain in his knees.  In response to a question as to when his knees started hurting him, the Veteran indicated that they started hurting in about 1991 or 1992.  He then indicated that he was about 18 when his knees started hurting.  

III.  Law and Regulations

The March 1984 rating decision denying service connection for left knee disability is final based on the evidence then of record.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7105 Under 38 U.S.C.A. § 5108 , however, "If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).   New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510   (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 ; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

A.  Claim to reopen for service connection for left knee disability

As noted above, the March 1984 rating decision denied service connection for left knee disability, finding that a knee injury was not shown in service and that the Veteran did not have a current, chronic left knee disability.  The Veteran was notified and did not appeal the decision and it became final.  Evidence received since the March 1984 decision includes medical documentation tending to indicate that the Veteran has a current disability of the left knee, diagnosed as chondromalacia patella and the Veteran's specific testimony that he has continued to have knee problems since the truck tire accident in service.  Coupled with the evidence already of record, and assuming that the Veteran's testimony is credible, the evidence relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim, as it tends to indicate that the Veteran has a current knee disability, which first became manifest in service.  Thus, the Board finds that the evidence relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.   Accordingly, the evidence is new and material and the claim for service connection for left knee disability  may be reopened.  38 C.F.R. § 3.156.   

The Board notes that RO has also considered the Veteran's claim for left knee disability on its merits (See the initial September 2008 rating decision and the January 2010 statement of the case), so there is no prejudice to the Veteran in the Board proceeding to the merits.  See Bernard v. Brown, 4 Vet. App. 384   (1993).





B.  Service connection for bilateral knee disability

The Veteran's service treatment records do include a reference to pain in the back of the left knee from October 1980.  However, the records are silent for any subsequent knee pain or other knee pathology and on separation examination, the Veteran's lower extremities were found to be normal.  Accordingly, the records do not establish the presence of a chronic knee disability during service.   The claims file then does not contain any medical reference to knee pathology until February 1994, approximately 11 years after service, when it was found that the Veteran may have had a mild chronic edema of the right knee.  Subsequent to that, there is no actual diagnosis of knee disability until September 2003 when the Veteran was diagnosed with bilateral chondromalacia patella.   A lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, none of the post-service medical records contain any indication that the Veteran's chondromalacia patella noted so many years his separation from active service, is related to such service or to the reported tire-related injury therein.  

The Board notes that the Veteran has alleged that he injured his knees during the tire accident in service and has appeared to allege continuity of bilateral knee symptomatology since the reported injury.  While, he is competent to make such an allegations, the Board does not find them credible.  Notably, during the September 2003 VA examination, the Veteran specifically reported that he had never had any prior injury to his knees.  Also, during a subsequent October 2003 VA pain clinic visit, he indicated that he had experienced knee pain for the past 15 years.  The Board credits these statements concerning manifestation of knee injury and timing of the appearance of knee pain as they are more contemporaneous to service and were made against the Veteran's interest in obtaining VA compensation.  In contrast, his assertions that he injured his knees in service and continued to experience problems thereafter were made later, only after he had filed his claim for service connection.  Consequently, the Board does not find these later statements credible.  The Board also notes that while the record shows that the Veteran was seen by a private medical provider soon after service for low back and related lower extremity pain, the provider's report gives no indication that he was having any problems with his knees.  Instead, he was simply noted to have low back pathology with associated general "leg pains", with no mention of any problems with the knees.  Thus, in sum, the Board concludes that a knee injury in service, and continuity of knee pathology since service, has not been established.   

Although the Veteran may also contend that his current knee disability is otherwise related to service, as a layperson he is not competent to provide a medical opinion regarding the etiology of his current disability, which is not based on his lay observations of the nature and duration of his knee symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Also, there are no medical opinions of record indicating that such a relationship exists and as explained above, a VA examination is not necessary in this case.  Consequently, given that a chronic knee disability was not shown in service; given that the Veteran's report of continuity of knee symptomatology since service is not credible; given that  there is no competent medical evidence of knee pathology until many, many years after service and given that there is no competent evidence of a nexus between current knee pathology and the Veteran's service,  the Board must conclude that the weight of the evidence is against a finding of service connection.  38 C.F.R. § 3.303.  The preponderance of the evidence is against this claim and it must be denied.  Gilbert, 1 Vet. App. 49, 55 (1990).
 

ORDER

As new and material evidence has been received, the claim for service connection for chondromalacia of the left knee may be reopened.  The appeal is granted to this extent.

Service connection for chondromalacia of the right and left knees is denied.  



REMAND

During the September 2011 Board hearing, the Veteran reported that he had had an MRI of the lumbar spine the previous month and that he was due to return for a follow-up appointment on September 26th.  The Board notes that records of the MRI and subsequent follow-up care are not associated with the claims file.  Consequently, as they may be pertinent to the assessment of the current severity of the Veteran's low back disability, a remand is necessary so these records may be obtained.  

The Board also notes that the record suggests that the Veteran may have separately ratable neurological impairment in the form of lumbar spine-related radiculopathy.  Consequently, on remand, the Veteran should receive a neurological examination to determine whether he does have such impairment.  If such impairment is found, the examining physician should comment on its severity.  Additionally, the examining physician should also conduct an orthopedic examination of the Veteran's lumbar spine.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any records of VA treatment for low back disability and associated lower extremity pathology from December 2009 to the present.  

2.  The RO/AMC should arrange for a VA examination by an appropriate physician to determine the current severity of the Veteran's lumbar spine disability.  The Veteran's claims file should be made available for review by the examiner in conjunction with the examination.  Any indicated tests (including range of motion studies) should be performed.  The examiner should specifically note whether the Veteran has any functional loss due to pain, weakness, fatigue and/or incoordination due to his low back disability.  The examiner should also specifically determine whether the Veteran has any lower extremity neurological impairment associated with his low back disability, to include radiculopathy.  If such lower extremity impairment is diagnosed, the examiner should comment on the level of severity.  

3.  The RO/AMC should then readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


